May 2, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity Account XI File Nos.:333-84159 and 811-09517 Post Affective Amendment Numbers: 15 and 16 Dear Sir/Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account XI does not differ from that contained in Post-Effective Amendment No.15 under the Securities Act of 1933 and Post-Effective 16 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April30, 2014. If you have any questions concerning this filing, please contact me at (785)438-3321. Sincerely, /s/ Chris Swickard Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company A GUGGENHEIM PARTNERS COMPANY
